DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 22 September 2022 is acknowledged.
Claims 7-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the sheet member “curved in a convex shape on a back surface side of the seat pad.”  It is unclear how the convex shape of the sheet member corresponds to a surface (side) of the seat pad itself.  
Claims 4, 12, and 13 recite “a plurality of concave parts opened at a surface of the seat pad on a seated person side or a back surface of the seat pad and extending to the sheet member are formed in the resin foamed body.”  It is unclear how the initially introduced surface relates to a back surface or how a concave part would meet the “extending” limitation. 
Claims 4, 5, 12, and 13 recite “[the] both end parts.” There is insufficient antecedent basis for this limitation in the claims.
Claims 2-6 and 11-15 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (US Patent Number 9073469).
Regarding claim 1, Fujikawa discloses a seat pad comprising: a resin foamed body (at least 4P, optionally including 4f, etc.); and a sheet member (26) buried in the resin foamed body, wherein when a direction orthogonal to a right-left direction and a thickness direction of the seat pad is referred to as an extending direction of the seat pad, at least a central part of the sheet member is curved in a convex shape on a back surface side of the seat pad in the extending direction (see for instance Figures 2, 3B, etc. showing a convex curve of member 26 on member 22; the components are viewed as shaped and arranged as claimed at least as best understood).
Regarding claim 3, Fujikawa discloses the sheet member has a mesh shape (see column 5, lines 39-43; the “net” arrangement described is viewed as meeting the “mesh shape” limitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa.
Regarding claims 2 and 11, Fujikawa discloses a seat pad as explained above including a mesh shape and a convex shape in the extending direction (as set forth above), but may not clearly disclose a convex shape in the right-left direction.  While the sheet member would apparently take on such a shape at least in use, even if this were not clear, changes in shape require only routine skill in the art and such arrangements are well-known (see for example such a shape in JP 2017070628 as provided by Applicant).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sheet member shaped as claimed based on normal variation to improve comfort and support for various users.
Regarding claims 4, 12, and 13, Fujikawa further discloses a plurality of buried members (of 22 for instance and including 30, 40, etc.) that are buried in the resin foamed body, wherein the plurality of buried members each contact a surface of the sheet member on -2-Attorney Docket No.: 21P0121 any one side (see Figure 3B for instance), both end parts of the sheet member in the right-left direction and both end parts of the sheet member in the extending direction each overlap with one or a plurality of the buried members in planar view of the seat pad (see again at least Figure 3B), a plurality of concave parts opened at a surface of the seat pad on a seated person side or a back surface of the seat pad and extending to the sheet member are formed in the resin foamed body (see recesses/grooves in 4P in Figure 2 for instance; note that 4P would apparently provide a recess on a back/lower surface as well that would meet the limitations as best understood), and the plurality of buried members face the respective concave parts through the sheet member (this is the general arrangement).  While Fujikawa would appear to meet the limitations as set forth, the arrangement and extent of components may not be clear.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and support for various users.
Regarding claim 5, Fujikawa further discloses in planar view of the seat pad, at least one of the both end parts of the sheet member in the right-left direction overlaps with corresponding some of the buried members at a plurality of positions separated from each other in the extending direction, and/or at least one of the both end parts of the sheet member in the extending direction overlaps with corresponding some of the buried members at a plurality of positions separated from each other in the right-left direction (this would be the case at least based on the “net/mesh” arrangement of the sheet and multiple members at a front and rear of the seat).  
Regarding claims 6, 14, and 15, Fujikawa further discloses at least some of the plurality of buried members are provided at positions overlapping with a groove provided at a surface of the seat pad on a seated person side in planar view of the seat pad (see recesses/grooves in 4P in Figure 2 for instance).  While Fujikawa would appear to meet the limitations as set forth, the shape and arrangement of components may not be clear.  However, as changes in shape and arrangement require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and support for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636